DOYLE, Presiding Judge,
concurring specially.
I concur fully with the majority. I write separately only to note that while I concurred in the opinion in U. S. Bank, N.A. v. Phillips,9 in which we vacated the trial court’s order regarding the appellee’s wrongful foreclosure claim and remanded the case with instruction that the case be stayed pending the decision of the Supreme Court of Georgia in You v. JPMorgan Chase Bank, N.A., No. 1:12-cv-202-JEC-AJB, 2012 U. S. Dist. LEXIS 127461, at *12 (III) (C) (N.D. Ga. Sept. *3487, 2012),10 for the reasons set forth in the majority opinion and in the interest of judicial economy, I agree that this case should be affirmed.
Decided March 29, 2013
Reconsideration denied April ll, 2013
Douglas R. Daum, for appellant.
McCalla Raymer, Jimmy T. Howell, Jr., Steven J. Flynn, Hunton & Williams, Brooke F. Voelzke, for appellees.
I am authorized to state that Judge Boggs joins in this special concurrence.

 318 Ga. App. 819 (734 SE2d 799) (2012).


 You was docketed in the Supreme Court of Georgia on Sept. 13, 2012.